Citation Nr: 1016125	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether an effective date prior to February 22, 1996 for 
service connection for hepatitis C, recurrent urethritis, and 
herpes progenitalis should be granted on the grounds of clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to January 
1981.

This matter comes before the Board of Veterans Appeals 
(Board) from a September 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied entitlement to an earlier 
effective date for service connection for hepatitis C, 
recurrent urethritis, and herpes progenitalis.

In April 2004, the RO found clear and unmistakable error in 
the January 1997 and June 2002 rating decisions and granted 
the Veteran an effective date of February 22, 1996 for 
service connection for hepatitis C, recurrent urethritis, and 
herpes progenitalis.  The Veteran appealed, seeking an 
effective date of January 24, 1981.


FINDINGS OF FACT

1.  The Veteran was granted service connection for urethritis 
and herpes progenitalis in August 1981.

2.  Service connection for urethritis and herpes progenitalis 
was severed in February 1985 after the service department 
issued a Form DD 215 in November 1983 that changed the 
Veteran's discharge classification to "under other than 
honorable conditions", thus disqualifying the Veteran from 
entitlement to VA benefits.

3.  The Veteran filed an application to correct his military 
records on February 22, 1996.

4.  In September 1996, the Board for Correction of Naval 
Records corrected the Veteran's Form DD 214 and DD 215 to 
show that his character of discharge was general by reason of 
the expeditious discharge program, thus qualifying the 
Veteran for VA benefits.

5.  The Veteran filed a claim for service connection for 
hepatitis C, recurrent urethritis, and herpes progenitalis in 
October 1996.

6.  A January 1997 rating decision granted service connection 
for urethritis and herpes progenitalis, effective October 
1996.

7.  A June 2002 rating decision granted service connection 
for hepatitis C, effective October 1996.

8.  An April 2004 rating decision granted an effective date 
of February 22, 1996 for service connection for hepatitis C, 
recurrent urethritis, and herpes progenitalis.

9.  Clear and unmistakable error has not been shown.


CONCLUSION OF LAW

As clear and unmistakable error has not been shown, the 
assignment of an effective date earlier than February 22, 
1996, for the award of service connection for hepatitis C, 
recurrent urethritis, and herpes progenitalis is not 
warranted.  38 U.S.C.A. § 5109A, 5110, 7105 (West 2002); 10 
U.S.C.A. §§ 1552, 1553; 38 C.F.R. §§ 3.105, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date of January 23, 1981, his 
date of separation from service, for service connection for 
hepatitis C, recurrent urethritis, and herpes progenitalis.  
In August 1981, VA granted service connection for recurrent 
urethritis and herpes progenitalis.  In November 1983, the 
defense department issued a DD Form 215, amending the 
Veteran's discharge status to discharge under other than 
honorable conditions, misconduct due to frequent involvement 
with military authority.  

The new discharge status rendered the Veteran ineligible for 
VA benefits, and in October 1984, VA informed the Veteran 
that VA proposed to sever service connection for recurrent 
urethritis and herpes progenitalis.  In February 1985, VA 
severed service connection for recurrent urethritis and 
herpes progenitalis.

On February 22, 1996, the Veteran petitioned the Naval Board, 
asking for modification of his discharge status.  In 
September 1996, the Naval Board changed the Veteran's 
discharge status from discharge under other than honorable 
conditions to general discharge by reason of participation in 
the expeditious discharge program, thus rendering the Veteran 
eligible for VA benefits.  In October 1996, the Veteran filed 
a new claim for service connection for hepatitis C, recurrent 
urethritis, and herpes progenitalis.

In January 1997, VA granted service connection for recurrent 
urethritis and herpes progenitalis and granted an effective 
date of October 4, 1996; service connection for hepatitis C 
was denied.  The Veteran appealed; however, during the course 
of the appeal, service connection for hepatitis C was granted 
in June 2002 with an effective date of October 4, 1996.  

In February 2002, the Veteran raised a claim for clear and 
unmistakable error regarding the effective dates assigned for 
recurrent urethritis, herpes progenitalis, and hepatitis C, 
arguing that his effective dates should be January 23, 1981, 
the date of separation from service.  In September 2002, the 
RO denied the Veteran's claims for an earlier effective date.  
The Veteran appealed.  In April 2004, VA found that clear and 
unmistakable error had been committed and granted an 
effective date of February 22, 1996 for all claims.  The 
Veteran appealed.

Because the Veteran did not appeal the January 1997 or June 
2002 rating decisions within one year of issuance, the 
decisions became final based on the evidence of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

An RO decision is subject to revision on the grounds of CUE 
pursuant to 38 U.S.C.A. § 5109A(a).  The Court established a 
three-pronged test to determine whether CUE is present in a 
prior, final determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or the statutory or regulatory provisions extant at that time 
were not correctly applied; (2) the error must be 
'undebatable' and of the sort 'which if it has been made, 
would have manifestly changed the outcome at the time it was 
made'; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992)(en banc).

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court 
described the high burden of proof required for a showing of 
clear and unmistakable error by reiterating the definition it 
has provided for clear and unmistakable error in relevant 
case law:

In order for there to be 'clear and unmistakable 
error' under 38 C.F.R. § 3.105(d), there must have 
been an error in the prior adjudication of the 
claim.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc). . . 'It must always be 
remembered that [clear and unmistakable error] is 
a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error.'  Fugo v. 
Brown, 6 Vet. App. 40, 43 [1993].  Errors that are 
'clear and unmistakable' are undebatable; that is, 
reasonable minds could only conclude that the 
original decision was fatally flawed at the time 
it was made.  Id.  A determination that there was 
a 'clear and unmistakable error' must be based on 
the record and the law that existed at the time of 
the prior decision of the agency of original 
jurisdiction or BVA, and subsequently developed 
evidence is not applicable.  Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403 (d)(2) and (3).  In addition, mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

If the evidence establishes an undebatable, outcome 
determinative error, the prior decision must be reversed or 
revised.  38 U.S.C.A. § 5109A(a).  The decision constituting 
the reversal or revision "has the same effect as if the 
decision had been made on the date of the prior decision."  
38 U.S.C.A. § 5109A(b).

The statute on effective dates of awards states that except 
as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A.   § 5110(a) (West 
2002).  Part (i) of this statute addresses changes, 
corrections or modifications of a discharge or dismissal; it 
states that when a claim is reopened and allowed on the basis 
of such alterations "the effective date of commencement of 
the benefits so awarded shall be the date on which an 
application was filed for correction of the military record 
or for the change, modification, or correction of a discharge 
or dismissal, as the case may be, or the date such disallowed 
claim was filed, whichever date is the later, but in no event 
shall such award of benefits be retroactive for more than one 
year from the date of reopening of such disallowed claim."

The implementing regulation, 38 C.F.R. § 3.400, specifically 
provides for the correction of military records in 38 C.F.R. 
§ 3.400(g) (2009).  This section states that where 
entitlement to benefits is established because of the 
correction, change or modification of a military record by a 
Board established under 10 U.S.C. § 1552 or § 1553, or 
because of other corrective action by competent military 
naval, or air authority, the award will be effective from the 
latest of these dates: 1) date application for change, 
correction, or modification was filed with the service 
department, in either an original or a disallowed claim; 2) 
date of receipt of claim if claim was disallowed; or 3) one 
year prior to date of reopening of disallowed claim.  Id.

In this case, the Board finds that an assignment of an 
effective date earlier than February 22, 1996 is not 
warranted.  The Veteran applied to have his DD 214 corrected 
on February 22, 1996.  Under 38 C.F.R. § 3.400(g), an award 
is effective from the latest of the following dates: 1) date 
application for change, correction, or modification was filed 
with the service department, in either an original or a 
disallowed claim; 2) date of receipt of claim if claim was 
disallowed; or 3) one year prior to date of reopening of 
disallowed claim.

Applying 38 C.F.R. § 3.400(g), February 22, 1996 was the date 
of the application for correction of the Veteran's character 
of discharge, and there is no basis for awarding VA benefits 
for any earlier date.

The Veteran asserts that the effective date of the claim 
should go back to his separation in January 1981.  Both the 
statute and regulation state that such an effective date is 
not possible in a situation where the service department 
amends the character of his discharge.  See 38 U.S.C.A. § 
5110(i) and 38 C.F.R. § 3.400(g).  As a result, the Board 
finds that the Veteran has not alleged clear and unmistakable 
error with any particular decision.  There is no legal basis 
for awarding an earlier effective date for service connection 
for hepatitis C, recurrent urethritis, and herpes 
progenitalis under the circumstances.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  As an allegation of 
CUE does not represent a 'claim,' but a collateral attack on 
a final decision, the provisions of VCAA, and its 
implementing regulations, are not, therefore, applicable to 
the adjudication of the issue of CUE in a prior final 
decision.

ORDER

Entitlement to an effective date earlier than February 22, 
1996 for service connection for hepatitis C, recurrent 
urethritis, and herpes progenitalis is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


